DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 11-14, 16, 18-19, 23-26 and 29-32 are cancelled.
Claims 20-22 and 27-28 are rejected.
Claims 1, 3-10, 15 and 17 are allowed.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 09/07/2021, with respect to claims 1 and 10 have been fully considered and are persuasive in view of the new amendments to the claims. The rejections of claims 1 and 10 have been withdrawn.
Applicant's arguments, see pages 10-11, filed 09/07/2021, with respect to claim 20 have been fully considered but they are not persuasive.
Regarding independent claim 20, the applicant primarily alleges that ‘Thaysen’ does not teach the claimed feature of an antenna integrated with the rim to thereby serve as a section of the rim, wherein the antenna has the same transverse cross-sectional shape and transverse cross-sectional size as the rim. The applicant alleges that: “Thaysen discloses a rim 16 to which is attached on the inner side of the rim 16 a guide member 20 that includes an inwardly extending portion 25… An antenna 26, which as shown in Figure 2A is a wire antenna having a circular cross-section, is disposed in the recess 25a. Thus, the antenna 26 of Thaysen is not integrated into the rim 16, but is instead disposed in a recess 25a formed by the guide member 20 that is attached to the rim 16. As such, the antenna 26 is located inwardly of and below the rim 16 of the shell 2A, rather than being integrated with the rim 16, and does not serve as a portion of the rim 16. Furthermore, the shape of the antenna 26 is a cylindrical wire. As such, the antenna 26 clearly does not have the same transverse cross-sectional shape or transverse cross-sectional size as the rim.”

In response, the examiner respectfully disagree with the applicant’s position for the following reasons. Firstly, the rejection of claim 20 was based on 103(a) Obviousness rejection as opposed to a 102 anticipation rejection. As such, the prior art does not have to explicitly teach a particular feature as claimed, but rather to teach what could be obvious to a person of ordinary skill in the art from the teaching of the prior art. Secondly, the prior art of Thaysen discloses each and every structural elements of claim 20 as admitted by the applicant, including a rim 16 and an antenna 26. Accordingly, the only difference that may exist between the applicant’s claim 20 and the teachings of Thaysen is the manner by which these structural elements are assembled or combined. In other words, Thaysen does not explicitly disclose that he said rim 16 and antenna 26 are integrally formed together, however, it would be obvious to any person having an ordinary skill in the art to form these elements into an integral unit since it has been held that: "the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349. 
More so, with respect to the argument that Thaysen does not explicitly disclose wherein the antenna has the same transverse cross-sectional shape and transverse cross-sectional size as the rim, the examiner submits that this limitation is equally obvious over the teachings of Thaysen. Since this limitation is only directed to difference in size, it would be obvious to configure the size as desired since it has been held that: “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), 
Therefore, in view of the above, the examiner submits that the applicant’s invention of claim 20 is obvious over the combined teachings of Yegin, Thaysen and Fernandez as set forth in the last Non Final Office Action mailed on 04/06/2021. The rejections of claim 20 and its associated dependent claims are repeated herein below for the convenience of the applicant the said.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yegin et al (US PUB 20050266875) in views of Thaysen et al (US PUB 20160360329, hereinafter Thaysen) and Fernandez et al (US PUB 20160205461, hereinafter Fernandez).
Regarding claim 20, Yegin discloses a wearable audio device (e.g. headphone assembly 10, figure 1), comprising: a housing (e.g. earpiece 12 casing), an antenna (e.g. antenna module 16) integrated into the housing (e.g. antenna 16 formed on a portion on the perimeter of earpiece 12 casing (see figure 3); processing circuitry (e.g. processing circuitry for an amplifier 18 and an internal speaker) within the housing (see figure 3), wherein the processing circuitry is configured to receive audio content (e.g. satellite digital audio radio, SDARS signals) via the antenna, and a circuit board within the housing, wherein the circuit board supports at least some of the processing circuitry (inherently, a circuit board is present in the earpiece 12 casing for supporting internal electronic components such as the speaker and the amplifier 18), (see Yegin, [0003]-[0005], [0011]-[0012], [0015] and [0020]-[0021], figure 3).
Yegin does not explicitly disclose that the housing comprising a rim defining a perimeter portion of the housing, and that the antenna is integrated with the rim to thereby serve as a section of the time, wherein the antenna has the same transverse cross-sectional shape and transverse cross-sectional size as the rim.
However, Thaysen in the same field of endeavor teaches a wearable audio device comprising a housing (e.g. a shell 2A), having a rim (e.g. rim 26) on a portion of the perimeter of the housing (see figure 2a), an antenna (e.g. antenna 26) integrated with the rim (see Thaysen, [0047]-[0048], and [0079], figure 2A, 2B). Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate integrating the antenna with a rim on a perimeter of the housing as taught by Thaysen in the teachings of Yegin in order to achieve a better positioning of the antenna with sufficient support, and thereby further facilitating wireless transmission and reception of the antenna.  
Yegin as modified by Thaysen further fails to explicitly disclose wherein the audio content travels from the antenna to the circuit board without travelling through any flexible wires.
However, Fernandez in the same field of endeavor teaches that it is well known in the art to provide a circuit board for an earpiece comprising an antenna, wherein an audio content travels from the antenna to the circuit board without travelling through any flexible wires (a connection between antenna 46 and circuit board 34 is without any flexible wire) as demonstrated in [0020], and [0024]-[0025], figures 1-3. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means for attaching the antenna to the circuit board without any flexible wire as taught by Fernandez in the teachings of Yegin in view of Thaysen in order to further reduce number of component parts, and thereby further achieving device miniaturization.

Regarding claim 27, Yegin as modified by Thaysen and Fernandez discloses the wearable audio device of claim 20, further comprising an earpiece (e.g. earpiece 12) including the housing and a speaker within the housing, wherein the circuitry is configured to generate sound (e.g. audible sound for the user) corresponding to the audio content via the speaker (see Yegin, [0021], figures 2 and 3).

Regarding claim 28, Yegin as modified by Thaysen and Fernandez discloses the wearable audio device of claim 27 wherein the earpiece is configured to cover at least half of a user's ear when the user wears the audio device (see Yegin, figures 2 and 3).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yegin in views of Thaysen and Fernandez as applied to claim 20 above, and further in view of Yeung et al (US PUB 20170295420, hereinafter Yeung).
claim 21, Yegin as modified by Fernandez discloses the wearable audio device of claim 20 but fails to explicitly disclose wherein the antenna is a monopole antenna.
However, Yeung in the same field of endeavor teaches that it is well known in the art to apply a monopole antenna to a housing of an earpiece as demonstrated in [0038]-[0039], and figure 1-2. therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a monopole antenna as taught by Yeung in the teachings of Yegin in views of Thaysen and Fernandez so as to achieve an antenna having an optimum omni-directional radiation characteristics and thereby further enhance the efficiency of the earpiece device. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yegin in views of Thaysen and Fernandez et al (US PUB 20160205461) as applied to claim 20 above, and further in view of Bevelacqua (US PUB 20160079660).
Regarding claim 22, Yegin as modified by Fernandez discloses the wearable audio device of claim 20 wherein the antenna is a dipole antenna (see Schreuder, [0054]), but fails to explicitly disclose that the dipole antenna include independent positive and negative antenna elements. However, Bevelacqua in the same field of endeavor teaches that it is well known in the art for a dipole antenna to have independent positive and negative antenna elements as demonstrated in [0068] and figures 4-5. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a dipole antenna having independent positive and negative elements as taught by Bevelacqua in the teachings of Yegin in views of Thaysen and Fernandez so as to prevent the antenna circuitry from shorting out, and thereby further increase device safety and efficiency. 


Allowable Subject Matter
Claims 1, 3-10, 15 and 17 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OYESOLA C OJO/Primary Examiner, Art Unit 2654.